Citation Nr: 0325192	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-06 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for post-operative 
residuals of hammertoe deformity, left third toe.  

2.  Entitlement to an increased rating for post-operative 
residuals of hammertoe deformity, right third toe, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, with radicular symptoms in the 
upper extremities, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for osteoarthritis of 
the lumbar spine, with painful motion, currently evaluated as 
10 percent disabling.  

5.  Entitlement to service connection for post-traumatic 
stress disorder.  

6.  Entitlement to service connection for peripheral vascular 
disease.  

7.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension.  

8.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for heart disease.  

9.  Whether new and material evidence has been submitted to 
reopen the claim for musculoskeletal chest pain, with 
dizziness, shortness of breath and blackout spells.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


REMAND

The veteran requested that he be afforded a videoconference 
hearing to be held at the RO before a Veterans Law Judge.  
The requested hearing was scheduled for August 18, 2003.  
However, he did not show for the hearing.  The case was 
forwarded to the Board for appellate determination.  
Subsequently, the veteran filed a motion with the Board to 
have his videoconference hearing to be held at the RO before 
a Veterans Law Judge rescheduled.  The basis for his request 
was that the original letter informing him of his August 2003 
hearing was sent to the wrong address.  The motion to 
reschedule his videoconference hearing was granted by the 
Board.  

Also, during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) 
(2003) are fully complied with and 
satisfied.  

Compliance requires that the veteran be 
notified, via letter, of any 
information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claims.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability 
or disabilities at issue, is not 
acceptable.  The RO must indicate which 
portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.

2.  The RO should schedule a 
videoconference hearing for the veteran 
to be held at the RO before a Veterans 
Law Judge in accordance with 38 C.F.R. 
§§ 19.75, 20.704 (2003).  Unless the 
veteran responds, preferably in a signed 
writing, that he no longer desires a 
videoconference hearing, the hearing 
should be held.  

The purpose of this REMAND is to ensure that all due process 
requirements have been met.  It is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument on the remanded issues while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

